Exhibit 10.1

COMMON STOCK AND CONVERTIBLE DEBENTURE

PURCHASE AGREEMENT

This Common Stock and Convertible Debenture Purchase Agreement (this
“Agreement”) is dated as of October 29, 2014, between Manitex International,
Inc., a Michigan corporation (the “Company”), and Terex Corporation, a Delaware
corporation (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE 1.

DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with such specified Person, as such terms are used in
and construed under Rule 144.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by applicable law to be closed in New
York City.

“Closing” means the closing of the purchase and sale of the Common Shares and
Convertible Debenture pursuant to Article II.

“Closing Date” means December 19, 2014, or such other date as the parties may
agree.

“Commission” means the Securities and Exchange Commission.

“Common Shares” means the shares of Common Stock issued or issuable to the
Purchaser pursuant to this Agreement.

“Common Stock” means the common stock of the Company, no par value per share.

“Common Stock Investment Amount” means $12,500,000.

 



--------------------------------------------------------------------------------

“Common Stock Per Share Purchase Price” equals the average of the daily volume
weighted average price per share of Common Stock on the NASDAQ Capital Market
for the period of thirty consecutive Trading Days ending on the second full
Trading Day prior to the date of this Agreement; provided, however, the parties
agree to recalculate the Common Stock Per Share Purchase Price as of the second
full Trading Day prior to Closing and such recalculated Common Stock Per Share
Purchase Price shall be used for purposes of the calculation in Section 2.2(a);
provided, further, however, in no event shall such recalculated Common Stock Per
Share Purchase Price be less than 90% or more than 110% of the original Common
Stock Per Share Purchase Price.

“Company SEC Reports” shall have the meaning set forth in Paragraph 3.1(g).

“Convertible Debenture” means the Subordinated Convertible Debenture in
aggregate principal amount of $7,500,000 bearing the terms set forth in the term
sheet attached hereto as Exhibit A.

“Convertible Debenture Investment Amount” means $7,500,000.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Investment Amount” means the sum of the Common Stock Investment Amount and the
Convertible Debenture Investment Amount.

“Lien” means any lien, charge, encumbrance, security interest, pledge, mortgage,
right of first refusal or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, or (ii) a material and
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Trading Day” means a day on which the Common Stock is traded on The NASDAQ
Capital Market, provided, that in the event that the Common Stock is not listed
for trading on the NASDAQ Capital Market after the date hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Shares are
listed or quoted for trading on the date in question.

 

2



--------------------------------------------------------------------------------

ARTICLE 2.

PURCHASE AND SALE

2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, the Common Shares and the Convertible
Debenture. The Closing shall take place on the Closing Date at such location as
the parties may agree.

2.2. Closing Deliveries.

(i) (a) At the Closing, the Company shall deliver or cause to be delivered to
the Purchaser (i) a certificate evidencing a number of Common Shares equal to
the Purchaser’s Common Stock Investment Amount divided by the Common Stock Per
Share Purchase Price, registered in the name of the Purchaser, and (ii) the
executed Convertible Debenture registered in the name of the Purchaser.

(b) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Company the Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose.

2.3. Closing Conditions.

(a) The obligation hereunder of the Company to issue and sell the Common Shares
and the Convertible Debenture to the Purchaser at the Closing Date is subject to
the satisfaction or waiver, at or before the Closing of the following
conditions:

(i) The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date;

(ii) The Purchaser shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing Date;

(iii) On the Closing Date, the Purchaser shall have delivered to the Company a
certificate signed by an executive officer on behalf of the Purchaser, dated as
of the Closing Date, confirming on behalf of the Purchaser the conditions
precedent set forth in paragraphs (i) and (ii) of this Section 2.3(a) as of the
Closing Date; and

(iv) The Investment Amount shall have been delivered to the Company on the
Closing Date.

(b) The obligation hereunder of the Purchaser to purchase the Common Shares and
the Convertible Debenture from the Company at the Closing Date is subject to the
satisfaction or waiver, at or before the Closing of the following conditions:

 

3



--------------------------------------------------------------------------------

(i) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date;

(ii) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing Date;

(iii) On the Closing Date, the Company shall have delivered to the Purchaser a
certificate signed by an executive officer on behalf of the Company, dated as of
the Closing Date, confirming on behalf of the Company the conditions precedent
set forth in paragraphs (i) and (ii) of this Section 2.3(b) as of the Closing
Date;

(iv) No judgment, order, injunction, decree, statute, law, ordinance, rule or
regulation, or other legal restraint or prohibition (whether temporary,
preliminary or permanent), entered, enacted, promulgated, enforced or issued by
any court or other governmental authority of competent jurisdiction shall be in
effect that prohibits, makes illegal or enjoins the consummation of the
transactions contemplated hereby; and

(v) The Common Stock and Common Shares into which the Convertible Debenture is
convertible shall be approved for listing by the NASDAQ Capital Market.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser:

(a) Organization and Qualification. The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
its business and is in good standing as a foreign corporation or other entity
(as applicable) in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
such jurisdictions where the failure to be so qualified or in good standing, as
the case may be, would not have a Material Adverse Effect.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company in connection therewith. This Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

4



--------------------------------------------------------------------------------

(c) Non-Contravention; Consents.

(i) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (A) violate any provision of the certificate or articles of
incorporation, bylaws or comparable organizational documents of the Company
thereof; (B) conflict with, result in a breach of, constitute a default under,
result in the termination, cancellation or acceleration with respect to, any
term or provision of any contract, commitment, right or other obligation to
which the Company or any of its Affiliates is a party or is subject; or
(C) violate or result in a breach of or constitute a default under any law or
other restriction of any governmental authority to which the Company is subject,
except with respect to clauses (B) and (C), for violations, breaches, conflicts,
defaults, terminations, cancellations or accelerations as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(ii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not require any consent,
authorization or approval from any third party or any governmental authority on
the part of the Company or its Affiliates.

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
thereby do not and will not result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court,
regulatory body, administrative agency, governmental authority or other
authority to which the Company is subject (including federal and state
securities laws and regulations).

(e) Capitalization.

(i) As of the date of this Agreement, the authorized capital stock of the
Company consisted of 20,000,000 shares of the Common Stock, of which there were
13,822,918 shares issued and outstanding as of September 30, 3014, and 150,000
Preferred Shares, par value $0.01 per share, of which there are zero shares
issued or outstanding. All outstanding shares of the Common Stock and Preferred
Shares issued and outstanding as of the date of this Agreement are duly
authorized and validly issued and are fully paid and non-assessable.

(ii) The aggregate number of shares of the Common Stock reserved for issuance
under the Company’s stock option and equity incentive plans, is as specified in
the Company SEC Reports as of the respective dates specified therein. No holders
of securities of the Company are entitled to preemptive or similar rights, and
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement. The issue and sale of the Common Shares will not
obligate the Company to issue shares of the Company Stock or other securities to
any Person (other than Purchaser) and will not result in a right of any holder
of the Company securities to

 

5



--------------------------------------------------------------------------------

adjust the exercise, conversion, exchange or reset price under any option, right
or warrant to acquire (or any similar instrument), or any securities convertible
into or exchangeable for, the Company Stock.

(f) Issuance of the Common Shares and Convertible Debenture. The Common Shares
and Convertible Debenture have been duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and non-assessable and free and clear of all Liens. The Company has
reserved from its duly authorized capital stock the shares of Common Stock
issuable pursuant to this Agreement in order to issue the Common Shares and the
Convertible Debenture.

(g) Company SEC Reports; Financial Statements.

(i) The Company has filed or furnished all forms, reports and documents required
to be filed or furnished by the Company with the Company on a timely basis or
has timely filed a valid extension of such time of filing and has filed any such
the Company SEC Reports prior to the expiration of any such extension. All such
required forms, reports and documents (including those that the Company may file
subsequent to the date hereof) are referred to herein as the “Company SEC
Reports”. As of the time of their respective filing or furnishing (or if amended
or superseded by a later filing prior to the date hereof, then on the date of
later such filing), the Company SEC Reports (i) were or will be prepared in
accordance with and complied or will comply with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the Company thereunder applicable to such the Company SEC
Reports, and (ii) did not or will not (or if amended or superseded by a later
filing prior to the date hereof, then on the date of such later filing) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made not
misleading.

(ii) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in any of the Company SEC Reports (the “Company
Financials”), (a) complied or will comply in all material respects with the
published rules and regulations of the Company with respect thereto, (b) was or
will be prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of unaudited interim financial statements, as may be permitted
by the Company on Forms 10-Q, 8-K or any successor form under the Exchange Act)
and conform with applicable requirements of Regulation S-X in all material
respects and (c) fairly presents or will fairly present in all material respects
the consolidated financial position of the Company and its Subsidiaries as at
the respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements may contain condensed footnotes in accordance with
Article 10 of Regulation S-X and were or are subject to recurring year-end
adjustments.

(iii) Since June 30, 2014, there has not been a Material Adverse Effect.

(iv) The Company maintains a system of internal accounting and financial
controls sufficient to provide reasonable assurances that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with U.S. GAAP in all material respects.

 

6



--------------------------------------------------------------------------------

(h) Certain Registration Matters. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Common Shares
and the Convertible Debenture by the Company to the Purchaser under this
Agreement. The Company has not granted or agreed to grant to any Person any
rights (including “piggy-back” registration rights) to have any of its
securities registered with the Company or any other governmental authority that
have not been satisfied.

(i) Listing Compliance. The Company is in compliance in all respects with the
requirements for continued listing of the Common Stock on the Trading Market on
which the Common Stock is currently listed. The issuance and sale of the Common
Stock to the Purchaser under this Agreement (including any Common Shares into
which the Convertible Debenture is convertible) does not contravene the rules
and regulations of the Trading Market on which the Common Stock is currently
listed, and no approval of the stockholders of the Company thereunder is
required for the Company to issue and deliver to the Purchaser the Common Stock
or the Convertible Debenture contemplated by this Agreement.

3.2. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

(a) Authority. The Purchaser has the requisite legal capacity to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations thereunder. This Agreement has been (or upon delivery
will have been) duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) Non-Contravention; Consents. (i) The execution, delivery and performance by
the Purchaser of this Agreement and the consummation of the transactions
contemplated hereby and thereby, do not and will not (A) violate any provision
of the certificate or articles of incorporation, bylaws or comparable
organizational documents of the Purchaser thereof; (B) conflict with, result in
a breach of, constitute a default under, result in the termination, cancellation
or acceleration with respect to, any term or provision of any contract,
commitment, right or other obligation to which the Company or any of its
Affiliates is a party or is subject; or (C) violate or result in a breach of or
constitute a default under any law or other restriction of any governmental
authority to which the Purchaser is subject, except with respect to clauses
(B) and (C), for violations, breaches, conflicts, defaults, terminations,
cancellations or accelerations as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(ii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not require any consent,
authorization or approval from any third party or any governmental authority on
the part of the Purchaser or its Affiliates.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated thereby do not and will not result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court, regulatory body, administrative agency, governmental authority or other
authority to which the Purchaser is subject (including federal and state
securities laws and regulations).

(d) Investment Intent. The Purchaser is acquiring the Common Shares and
Convertible Debenture as principal for its own account for investment purposes
only and not with a view to or for distributing or reselling such Shares or any
part thereof, without prejudice, however, to the Purchaser’s right at all times
to sell or otherwise dispose of all or any part of such Shares in compliance
with applicable federal and state securities laws. The Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Common Shares and Convertible Debenture.

(e) Purchaser Status. At the time the Purchaser was offered the Common Shares
and Convertible Debenture, it was, and at the date hereof it is, an “accredited
Purchaser” as defined in Rule 501(a) under the Securities Act. The Purchaser is
not a registered broker-dealer under Section 15 of the Exchange Act.

(f) General Solicitation. The Purchaser is not purchasing the Common Shares and
Convertible Debenture as a result of any advertisement, article, notice or other
communication regarding the Common Shares and Convertible Debenture published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or any other general solicitation or general
advertisement.

(g) Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement, and
the Purchaser confirms that it has not relied on the advice of the Company’s
business advisors and/or legal counsel in making such decision.

(h) Investment Amount. The Investment Amount shall be delivered to the Company,
free and clear of all Liens.

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

4.1. (a) Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Common Shares and
Convertible Debenture other than pursuant to an effective registration
statement, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

 

8



--------------------------------------------------------------------------------

(b) Certificates evidencing the Common Shares and Convertible Debenture will
bear the following legend, until such time as they are not required under
Section 4.1(c):

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE “RESTRICTED SECURITIES” AND MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND ANY APPLICABLE STATE SECURITIES LAWS COVERING SUCH SECURITIES OR AN OPINION
OF COUNSEL SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT.

(c) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) following a sale, transfer or other
disposition of such Shares pursuant to an effective registration statement
(including a Registration Statement), or (ii) following a sale or transfer of
such Shares pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), (iii) while such Shares are eligible for sale or transfer under
Rule 144(k), or (iv) if the transferor provides to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that no legend is
required for purposes of the Securities Act.

(d) Furnishing of Information. As long as the Purchaser owns the Common Shares
and Convertible Debenture, the Company covenants to use all commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.

(e) Material Non-Public Information. The Purchaser hereby acknowledges that it
is aware that the United States securities laws prohibit any person who has
material non-public information with respect to a public company from purchasing
or selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

(f) Listing of the Common Stock. The Company agrees (i) it will take all action
necessary to list the Common Stock and the Common Shares into which the
Convertible Debenture is convertible on the applicable Trading Market and to
continue the listing and trading of its Company Shares (and the Common Stock) on
a Trading Market and (ii) if required, prior to Closing the Company will submit
an Additional Listing Application with the NASDAQ Capital Market with respect to
the issuance of the Common Shares. If the Company applies to have its Common
Shares traded on any other Trading Market, it will include in such application
the Common Stock issued to the Purchaser and the Common Shares into which the
Convertible Debenture is convertible, and will use commercially reasonable
efforts to cause the Common Stock issued to the Purchaser and the Common Shares
into which the Convertible Debenture is convertible to be listed on such other
Trading Market contemporaneously with the listing of the Common Shares, or as
promptly thereafter as practicable.

 

9



--------------------------------------------------------------------------------

(g) Conduct of Business Prior to the Closing.

(i) During the period from and after the date of this Agreement and until the
earlier of (x) the termination of this Agreement or (y) the close of business
local time on the Closing Date, the Company agrees that it shall not (A) adjust,
split, combine, subdivide, or reclassify the Common Shares or take any other
action that could have a similar effect on the Common Shares, (B) pay any stock
dividend in respect of any shares of its capital stock, (C) materially modify or
amend the Company’s certificate of incorporation or by-laws, except as required
by Law or required to effectuate the transactions contemplated by this
Agreement, or (D) authorize any of, or commit to do or enter into any, binding
contract, agreement or arrangement with respect to any of the foregoing actions
in clauses (A) through (C) of this Paragraph.

(ii) In the event of a merger or consolidation of the Company into another
company prior to the Closing as a result of which the outstanding the Company
Shares is converted into or exchanged for securities and/or other property or
assets of the surviving corporation the Purchaser, rather than being entitled to
the Common Shares and the Convertible Debenture, will be entitled to receive at
the Closing the kind and amount of securities and/or other property or assets of
the surviving corporation that the Purchaser would have received in respect of
the Common Stock and the Convertible Debenture had it acquired the Common Stock
and the Convertible Debenture immediately prior to the record date for
determining the holders of the Company Shares and Convertible Debenture entitled
to receive such securities and/or other property or assets in respect of such
merger or consolidation.

(h) Expenses. Whether or not the Closing takes place, and except as otherwise
specified in this Agreement, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expense. The Company shall pay any filing fees or similar
charges with respect to any governmental approval.

(i) Further Assurances. Each party shall use all commercially reasonable efforts
to take, or cause to be taken, all appropriate action, do or cause to be done
all things necessary, proper or advisable under applicable Law, and execute and
delivery such documents and other papers, as reasonably requested by the other
party and necessary to consummate the transactions contemplated by this
Agreement, including, but not limited to, satisfying the agreements and
conditions set forth under this Agreement.

ARTICLE 5.

MISCELLANEOUS

5.1. Fees and Expenses. The Company shall pay all costs and expenses incurred by
it or on its behalf, and the Purchaser shall pay all costs and expenses incurred
by it or on its behalf in connection with this Agreement, including without
limitation the fees and expenses of its financial consultants, accountants and
counsel.

 

10



--------------------------------------------------------------------------------

5.2. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

5.3. Notices. Any notice required or permitted to be given under this Agreement
by any party shall be in writing and shall be sufficiently given if delivered
personally, by prepaid overnight courier or by telefacsimile tested prior to
transmission:

in the case of a notice to Seller, at:

Terex Corporation

200 Nyala Farm Road

Westport, CT 06880

Attention: Eric I Cohen, Esq.

Telephone: (203) 222-5950

Fax: (203) 722-7766

in the case of a notice to Buyer:

Manitex International, Inc.

9725 Industrial Drive

Bridgeview, Illinois 60455

Facsimile: (708) 430-1335

Attention: Andrew Rooke

Telephone: (708) 237-2056

Fax: (708) 430-1335

with a copy to:

Bryan Cave LLP

161 N. Clark Street

Suite 4300

Chicago, Illinois 60601

Attention: John P. Goebel, Esq.

Telephone: (312) 602-5155

Fax: (312) 698-7555

or at such other address for a party as shall be specified by like notice.

 

11



--------------------------------------------------------------------------------

All such notices and other communications shall, when mailed by return receipt
requested or certified mail, or by means of any nationally recognized overnight
express company, or telecopied, be effective when delivered to the notice
address (as evidenced by any signature for delivery at the notice address) or
upon receipt of confirmation of delivery thereof by telecopier, respectively and
such notices or communications shall be effective when delivered at the address
in the case of hand delivery. Either party hereto may change its address
specified for notices herein by designating a new address by notice in
accordance with this Section 5.3.

5.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.5. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

5.6. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
to this Agreement may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.

5.7. No Third-party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The Parties hereto hereby agree to be subject to the
exclusive personal jurisdiction in the federal and state courts of the State of
New York located in New York City, New York and any award which may be enforced
in regard to this Agreement may be enforced in such federal and state courts of
the State of New York. Each of the Parties hereto hereby agrees to irrevocably
and unconditionally waive trial by jury in any judicial proceeding between or
among the Parties arising out of or related to the Transactions.

5.9. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Common Shares
and Convertible Debenture.

 

12



--------------------------------------------------------------------------------

5.10. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.11. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.12. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

5.13. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

[Signature Page to Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock and
Convertible Debenture Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

 

MANITEX INTERNATIONAL, INC.

By:

 

/s/ David J. Langevin

 

Name: David J. Langevin

 

Title: Chairman & CEO

 

TEREX CORPORATION

By:

 

/s/ Eric I. Cohen

 

Name: Eric I. Cohen

 

Title: Senior Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

CONVERTIBLE DEBENTURE TERM SHEET

See attached.

 



--------------------------------------------------------------------------------

Preliminary Convertible Debt Term Sheet

 

Term

  

Description

Issuer:

  

Manitex International, Inc. (the “Company”)

Offering Size:

  

$7,500,000

Ranking:

  

Subordinated

Maturity:

  

6 Years

Optional Redemption:

  

Non-callable for 3 years; thereafter, Issuer may redeem all, but not less than
all, of the Notes if the last reported sale price of Issuer’s common stock
equals or exceeds 130% of the applicable conversion price for at least 20
trading days during the 30 consecutive trading day period ending on the trading
day immediately prior to the date Issuer delivers notice of the redemption

Coupon:

  

5.00% per annum, payable semi-annually

Conversion Price:

  

Initial Conversion Price will be set to the greater of:

(i) 25% above the average closing price for the 30 trading days ending on the
Announcement Date

(ii) 10% above the average closing price for the 30 trading days ending on the
Closing Date, subject to a maximum conversion price of $16.75

Conversion Rights:

  

Convertible only if one of the following conditions is satisfied:

(i) Stock trading at 110% of conversion price; or

(ii) Upon occurrence of specific corporate transactions; or

(iii) Last 6 months prior to maturity; or

(iv) Upon receipt of a redemption notice from Issuer

Conversion Settlement:

  

Optional Net Share Settlement; settlement in cash, shares of common stock or a
combination of cash and shares at the Issuer’s option

Conversion Rate Adjustments:   

Standard anti-dilution adjustments for dividends, stock splits, below market
rights / warrants, asset distributions and tender or exchange offers

Repurchase at Option of Holders upon a Fundamental Change:   

Upon a fundamental change, holders may put the notes to the issuer for par plus
accrued interest

A “fundamental change” is a change of control or a termination of trading

A “change of control” occurs upon:

 

i.       50% vote change; or

 

ii.      Merger (excluding merger solely to re-domicile issuer or where
consideration is 100% common stock); or

 

iii.    Liquidation or dissolution

 

iv.     If continuing directors cease to be a majority of the Board

 

A “termination of trading” occurs upon a delisting from U.S. exchange or U.S.
OTC